United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 19, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10501
                         Summary Calendar



HOWARD GUS GREEN

                     Plaintiff - Appellant

     v.

DOUG DRETKE; NANCY JOWERS; T. MILLER

                     Defendants - Appellees

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:04-CV-230
                      --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Howard Green, Texas prisoner # 854056, appeals from the

district court’s dismissal as frivolous and for failure to state

a claim pursuant to 28 U.S.C. § 1915A and § 1915(e)(2) of his pro

se, in forma pauperis (IFP) complaint.   Our review of the

dismissal is de novo.   Geiger v. Jowers, 404 F.3d 371, 373 (5th

Cir. 2005).

     Green argues that his right of access to the courts was

violated when prison officials intentionally delayed in providing


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 05-10501
                                   -2-

legal mail that was addressed and mailed to his prior prison

location and that the delay caused him to miss a deadline in an

appellate proceeding.      Green’s allegations indicate that there

was a problem with the address change he sent to the Supreme

Court.   There is nothing in the record to suggest, however, that

the delay in the receipt of mail from the Supreme Court was the

result of any intentional act or omission by the prison officials

and employees who Green named as defendants.      See Richardson v.

McDonnell, 841 F.2d 120, 121-22 (5th Cir. 1988).      His unsupported

allegations to the contrary are unavailing.      See Brinkmann v.

Johnston, 793 F.2d 111, 113 (5th Cir. 1986).

     Green also argues that prison officials failed to comply

with internal rules and violated his constitutional rights

because they forwarded his mail by truck.      Failure to follow the

prison’s own rules does not constitute a due process violation

“if constitutional minima are nevertheless met.”      See Myers v.

Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996).

     Green’s appeal is without arguable merit and is dismissed as

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.    The district court’s dismissal of

Green’s complaint as frivolous and for failure to state a claim

counts as a strike under 28 U.S.C. § 1915(g), as does the

dismissal of this appeal.      See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).      This court cautions Green that if he

accumulates three strikes, he will not be able to proceed IFP in
                           No. 05-10501
                                -3-

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.